Case 2:85-cv-04544-DMG-AGR Document 666 Filed 09/06/19 Page 1 of 7 Page ID #:33415



     1   CENTER FOR HUMAN RIGHTS & CONSTITUTIONAL LAW
     2   Peter A. Schey (Cal. Bar No. 58232)
         Carlos Holguín (Cal. Bar No. 90754)
     3   Rachel Leach (D.C. Bar No. 1047683)
     4   256 South Occidental Boulevard
         Los Angeles, CA 90057
     5   Telephone: (213) 388-8693
     6   Facsimile: (213) 386-9484
         Email:pschey@centerforhumanrights.org crholguin@centerforhumanrights.org
     7   ldiamond@centerforhumanrights.org
     8   rleach@centerforhumanrights.org
     9   Additional Plaintiffs’ counsel on next page
    10
                                        UNITED STATES DISTRICT COURT
    11
    12                    CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
    13   JENNY LISETTE FLORES, et al.,                 Case No. CV 85-4544-DMG(AGRx)
    14
                          Plaintiffs,                  STIPULATION RE HOMESTEAD
    15                                                 MOTION TO ENFORCE
                v.
    16
    17
         WILLIAM BARR, Attorney General, et
         al.,                                          Before Hon. Dolly M. Gee
    18                                                 Hearing: None scheduled
                          Defendants.
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
Case 2:85-cv-04544-DMG-AGR Document 666 Filed 09/06/19 Page 2 of 7 Page ID #:33416



     1   Counsel for Plaintiffs, continued
     2
     3   BILL ONG HING (Cal. Bar No. 61513)
     4   USF School of Law Immigration Clinic
         2130 Fulton Street
     5   San Francisco, CA 94117-1080
     6   Telephone: (415) 422-4475
         Email: bhing@usfca.edu
     7
     8
         STEPHEN ROSENBAUM (Cal. Bar No. 98634)
     9   La Raza Centro Legal, Inc.
    10   474 Valencia Street, Suite 295
         San Francisco, CA 94103
    11   Telephone: (510) 387-3956
    12   Email: srosenbaum@law.berkley.edu
    13
    14          ///
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                ii        STIPULATION RE HOMESTEAD MOTION
                                                                   CV 85-4544-DMG (AGRX)
Case 2:85-cv-04544-DMG-AGR Document 666 Filed 09/06/19 Page 3 of 7 Page ID #:33417



     1         On June 28, 2019, Plaintiffs filed a Motion to Enforce the Settlement
     2
         (“Motion”) regarding the detention of class members at Homestead
     3
     4   (“Homestead”). [Doc. # 578]. On June 10, 2019, this Court referred the Motion to

     5   the Special Monitor (“Monitor”) for a Report and Recommendation pursuant to
     6
         Paragraph A.2 of the Appointment Order [Doc. # 553]. On August 2, 2019,
     7
     8   Defendants’ filed their Response in Opposition to the Motion. (“Opposition”)
     9   [Doc. # 609]. On August 2, 2019, Defendants also filed a Motion to Exclude
    10
         Plaintiffs’ Declarations and Request for an Evidentiary Hearing Before the Special
    11
    12   Master (“Motion to Exclude”). [Doc. # 612]. On August 6, 2019, the Court
    13   referred the Motion to Exclude to the Monitor. [Doc. # 616]. On August 23, 2019,
    14
         Plaintiffs filed their Reply to Defendants’ Opposition to Motion to Enforce
    15
    16   (“Reply”) [Doc. # 629], and their Partial Opposition to Defendants’ Motion to
    17   Exclude Evidence and for an Evidentiary Hearing (“Opposition to Motion to
    18
         Exclude”). [Doc. # 630].
    19
    20         Defendants have provided Plaintiffs with a declaration executed under
    21
         penalty of perjury by Jonathan H. Hayes, Director of the Office of Refugee
    22
         Resettlement ("ORR"), dated August 14, 2019 (“Hayes Dec.”). Mr. Hayes
    23
    24   declares in part that: (1) as of July 3, 2019, ORR stopped placement of class
    25   members at Homestead, (2) as of the date of the declaration, no class
    26
         members remained at Homestead and the facility was not accepting referrals,
    27
    28   (3) ORR has increased resources to fund state-licensed facilities thereby


                                              1                  Stipulation re Homestead Motion
                                                                 CV 85-4544-DMG (AGRx)
Case 2:85-cv-04544-DMG-AGR Document 666 Filed 09/06/19 Page 4 of 7 Page ID #:33418



     1   reducing the need for class members to remain in influx facilities such as
     2
         Homestead, (4) Homestead is currently operating with reduced staff for the
     3
     4
         purpose of allowing the possibility that Homestead could be quickly reopened in the

     5   event the number of class members referred to ORR increases significantly, and
     6
         (5) ORR “does not expect to place [class members] at Homestead in the near
     7
         term … [and] [b]arring a dramatic increase in [class members]referred to ORR
     8

     9   and/or a decrease in licensed beds through unforeseen circumstances,”
    10   Defendants “do not expect ORR to place [class members]at Homestead in the
    11
         coming weeks and possibly months.”
    12
    13         Based on the Hayes declaration, and to preserve judicial resources, the

    14   parties Stipulate as follows:
    15
               1. Both the Special Monitor’s and the Court’s consideration of Plaintiffs’
    16
         Motion to Enforce and Defendants’ request for an evidentiary hearing and the
    17
    18   conduct of any hearing should a hearing be granted, as well as the submission of
    19
         any report and recommendations to the Court by the Special Monitor, are to be held
    20
    21
         in abeyance.

    22         2. Defendants agree that within five business days of making a decision to
    23
         resume placement of class members at Homestead they will notify the Special
    24
    25   Monitor and Plaintiffs’ class counsel of this decision, and provide the date on which

    26   such placements commenced or are planned to commence.
    27
    28



                                                2                   Stipulation re Homestead Motion
                                                                    CV 85-4544-DMG (AGRx)
Case 2:85-cv-04544-DMG-AGR Document 666 Filed 09/06/19 Page 5 of 7 Page ID #:33419



     1         3. On or before September 20, 2019, Defendants may file a combined
     2
         surreply to Plaintiffs' Reply to the extent they believe it raises new issues they have
     3
     4   not already addressed, and their reply to Plaintiffs’ Opposition to Defendants’

     5   Motion to Exclude. The parties agree to this schedule to ensure that in the event the
     6
         use of Homestead is resumed, or Plaintiffs or Defendants wish to resume the
     7
     8   litigation of the Motion following the mediation addressed in Paragraph 4 below,
     9   any issues not resolved through mediation can be promptly resolved.
    10
               4. Once briefing has been completed, and while the pending motions are
    11
    12   being held in abeyance, the parties will conduct an in-person mediation session with
    13   the Special Monitor. The parties will meet and confer no later than September 20,
    14
         2019 to agree on a date for such mediation session to be held on or prior to October
    15
    16   31, 2019. Plaintiffs or Defendants may withdraw from the terms of Paragraph 1 of
    17   this Stipulation and resume litigation of the Motion at any time following the
    18
         mediation held pursuant to this Paragraph, or upon Defendants’ resuming the
    19
    20   placement of class members at Homestead.
    21
               A proposed Order is being submitted herewith.
    22
    23
    24         ///
    25
    26
    27
    28



                                                3                   Stipulation re Homestead Motion
                                                                    CV 85-4544-DMG (AGRx)
Case 2:85-cv-04544-DMG-AGR Document 666 Filed 09/06/19 Page 6 of 7 Page ID #:33420



     1
     2
         Dated: September 6, 2019     /s/Peter Schey
     3                                Class Counsel for Plaintiffs
     4                                CENTER FOR HUMAN RIGHTS &
                                      CONSTITUTIONAL LAW
     5                                Peter A. Schey
     6                                Carlos Holguín
                                      Rachel Leach
     7
     8                                /s/ Sarah Fabian
                                     Counsel for Defendants
     9                               U.S. DEPARTMENT OF JUSTICE
    10                               Sarah B. Fabian
                                     Senior Litigation Counsel
    11                               Office of Immigration Litigation
    12                               District Court Section
         ///
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28



                                          4                Stipulation re Homestead Motion
                                                           CV 85-4544-DMG (AGRx)
Case 2:85-cv-04544-DMG-AGR Document 666 Filed 09/06/19 Page 7 of 7 Page ID #:33421



     1
     2                             CERTIFICATE OF SERVICE

     3
     4
               I, Peter Schey, declare and say as follows:

     5
               I am over the age of eighteen years of age and am not a party to this action. I

     6
         am employed in the County of Los Angeles, State of California. My business

     7
         address is 256 S. Occidental Blvd., Los Angeles, CA 90057.

     8
               On September 6, 2019 I electronically filed the following document(s):

     9
          STIPULATION RE HOMESTEAD MOTION TO ENFORCE
    10
    11   with the United States District Court, Central District of California by using the
    12   CM/ECF system. Participants in the case who are registered CM/ECF users will be
    13   served by the CM/ECF system.
    14
    15                                                              /s/Peter Schey
                                                                    Attorney for Plaintiffs
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28



                                                5                  Stipulation re Homestead Motion
                                                                   CV 85-4544-DMG (AGRx)
